876 F.2d 786
UNITED STATES of America, Plaintiff-Appellee,v.Andrew SOKOLOW, Defendant-Appellant.
No. 85-1021.
United States Court of Appeals,Ninth Circuit.
June 12, 1989.

On Remand from the United States Supreme Court.
Before FERGUSON, NORRIS and WIGGINS, Circuit Judges.


1
In this case, with Judge Wiggins dissenting, the judgment of conviction of the defendant by the district court was reversed.  United States v. Sokolow, 831 F.2d 1413 (9th Cir.1987).


2
On April 3, 1989, the Supreme Court reversed the judgment of this court and remanded the case for further proceedings consistent with its opinion.  United States v. Sokolow, --- U.S. ----, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989).


3
In accordance with that mandate, the defendant's judgment of conviction by the district court is


4
AFFIRMED.